COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-269-CV





SAILSTAR USA, INC.	APPELLANT



V.



SAMAHA ENTERPRISES, INC. 						   APPELLEE

D/B/A CRYSTAL CLEANERS	



------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
ON REHEARING 

AND JUDGMENT
 
ON REHEARING 



------------

Having considered the parties’ joint motion to modify or clarify our original memorandum opinion, we grant the motion, withdraw our memorandum opinion and judgment of October 8, 2009, and substitute the following.

We have considered the parties’ agreed motion, in which the parties ask this court “to set aside the default judgment as to SailStar and remand to the district court . . . for further proceedings consistent with the parties’ agreement.”  Therefore, without regard to the merits, we set aside the default judgment, dismiss the appeal, and remand the case to the trial court for further proceedings consistent with the parties’ agreement.  
See
 Tex. R. App. P. 42.1(a)(2).

Costs of the appeal shall be paid by the party incurring same, for which let execution issue.  
See 
Tex. R. App. P. 42.1(d).



PER CURIAM



PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.



DELIVERED: November 12, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.